PER CURIAM.
We have for review the consolidated cases of Worley v. State, 573 So.2d 1023 (Fla. 2d DCA 1991), Lewis v. State, 574 So.2d 245 (Fla. 2d DCA 1991), and Scott v. State, 574 So.2d 247 (Fla. 2d DCA 1991), in which the Second District Court of Appeal directly conflicts with the Fifth District Court of Appeal in Flowers v. State, 567 So.2d 1055 (Fla. 5th DCA 1990). We have jurisdiction pursuant to article V, section 3(b)(3) of the Florida Constitution.
We recently held in Flowers v. State, 586 So.2d 1058 (Fla.1991), that legal constraint points are to be assessed once in calculating sentencing scoresheets for offenses committed while on legal constraint. Accordingly, we approve of the decisions below.
It is so ordered.
SHAW, C.J. and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.